OFFICE   OF THE ATTORNEY       GENERAL    OFTEXAS
                                            AUSTIN


GCULD   C. MANN
 .-“”    ..*UIL




             Honorable C. J. Vllds
             Co'untyAuditor
             Xueces County
             Corpus Chrlatl,
             Dear Slrx




                          Your request                           following ques-
             ticnsr




                                                           e of marking
                                                           ossor-Colleo-
                                                      d the taking of
                                                     y Tax kaaessnrs by
                                                     lolatlon ai Sootion
                                                     farring tc oountles


                                             00.00 per annum?
                                   d    your answer to QUr?StiOn number 1
                                       the employees did not teke an

                           T3. Would the paynent for ovortlme to e1p-
                      ployoea who sra drawing the maxlmm salary al-
                      lowed under Sectloa 3 of Artlola 3902 be a
                      violation of that Artlola?*
                       Artlols 3902# Revised Civil Statutes of Texas,
             in part, reads as follows:
Honorable C. J. Wilde, Page 2


           Whenever any district, counte or nroo!nct
      officer shall require tho services of deputies,
     asslstnnts or olerks in the nerformanoe of his
     duties he shall apply to the County Covmlsslcnars*
     Court of his county for authority to appoint euch
     deputies, assistants or olerks, stating by sworn
     application the number needed, the position to be
     filled and the amount to be paid. Said applloa-
     tlon shall be accompanied by a statezent sbowlng
     the probable rocelpts from fees, aommlsslons -and
     oo-Apensatlonto be oolleoted by said office dur-
     in3 the fiscal year and the probable disbursements
     whloh shall lnolude all salaries and oxponsas of
     said oftloe; and said court shall make its order
     nuthorlzlng the appointment of such deputfes,
     assistants and clerks and fir the compensation
     to be paid the.mwithin the llmitat6ons herein
     prescribed and determine the nuzbor to be appolnt-
     ed as inthe dlscretlcn of said court may bo proper;
     prorldcd tbst in no case shall the Coms&sloners*
     Court or any mczber thereof sttezpt to influence
     the aorointzientof any person as deouty, assistant
     or clerk in any office. Upon the entry of suoh
     order the officers applying for such asslGtants,
     deputies or clerks shall be authorized to appoint
     them; provided that said compensation shall not
     exceed the maxlmun amount heroinafter set out.
     The oompensatlon which may be allowed to the deputies,
     as?istants or clerks above named for their services.
     shall be a reasonable one not to exceed the iollow-
     lng amounts: . . . .      (Underscoring ours)
           Yn counties having a population of thlrty-
    seven tbousond five hundred and one (37,501) and not
    core thon sixty thousand (60,000) lnhabltonts, first
    assistant or cblef deputy not to exceed Twenty-one
    Hundred ($2100.00) Dollars per annum; other assistants,
    8e2uties  or clerks not to exoeed Eighteen Iiundrod
    ($lSOO.OO) Dollars per annui eaoh. Provided that
    nothing in this Act shall be oonstrued as repealing
    or affeotlng Section 2 of R. B. NO. 694, Chapter 315,
    Acts 1935, Forty-fourth Legislature, page 724. . . .*
          The population of Nuaces County. Texas, aooordlng
to the 1930 Federal Census in 61,779.
          wConmlosloners* Court are courts Of
     llnlted jurlsdlotlon, in that their author-
     lty extends,only to matters pertaining to
Honorable C. J. Wilde, PaFe 3


    the Ganoral welBfr6 of their respootlvo
    oountlas and that their powers nra only
    those expressly or lnpllodly oonierrad u?Oir
    t!+emby low, - that is, by the Constitution
    snd statutas of ,the state.* 11 Taxes Jurls-
    prudence 564-565.
         *The appolnt:centof deputies, ctlof
    clerks’,or  assistants  by oartoln olfloera
    is ~poclflcolly authorized by the stetutes.
    Under the fianaralstatutory law, corrnty
    offloers oomlne within tha provlalons of
    the ziarlzumfee bill are required to apply
    to th6 oot;l:5issioners'~courtfforauthority
    to appoint deputies, asslstrtntsor olerks,
    end awh oourt may naka an order auth,orlz-
    lng their appolntmont, dotermine the nun-
    ber to be appoln!ad, and fix the cozponsa-
    tlon to Abe paid them within oortnln pra-
    scribed limits. In no ease nay the oom-
    slsaioaets' oourt or any member thereor
    atte.mptto influence the appointment of
    any person as deputy, assistant or clerk in
    any office. Prior to the Bna-tmont of
    the zoneral statute county offloezs deter-
    mined for tiiems~6lves tha qucstlon of empltiy-
    lng deputies, and made cont.ractsfor their
    oorjpansntlon,but now the State Cetorzinas
    tba necessity for e;nploylnethauiand their
    aumber ,aad oozpensatlon.
         "The authority thus conferred tipon
    the com.zlsslcners*oourt to aoslst in ths
    appolntzont of deputies can be exerolsad
    only in the ;Paanerpresorlbed. If tho
    stotutory reyulroments are not compllad
    slth, the appolntzent of a deputy IS void,
    rendha pap be ousted through quo warrant0
    prooaedln,~sat the instance of the State. . . ."
    Texas Jur.Ptprudenoe,Vol. 34. I 155, p* 602.
         *This provlslon manifests a pub110
    polloy to enpower oounty and preolnot Olfl-
    oera gonerally to solaot their Laputlcs and
    asSlst9ntS, and tc forbid the ComzAssicnera~
    Col;rtfrot attospting to lnfluonoe thornin
    tho eeileotlonof tholr assistants.. 'The
    roason.fGr this polioy is that OffiOerS
    eleotad to dlsohargo pub110 trusts, end
    upon who% the respoaslblllty for tho pro-
    per
Honorable C. J. Wilde, Pa&e 4


     per dlsoharne thereof rests, should be free
     to seleot persons of their own oholce to
     assist them." Neeper vs. Stewart, 66 S. E. (2d)
     812.

          The statutes do not provide for such offices as,
vRepresent3tlves of the Cormnlssloners~Court*.
            The Deputy Tax Assessors-Collectors are the
 deputies of the Tax Assessor-Collootor, responsible to
 their superior and enployor, the Tax Assessor-Collector,
 and are not "representatives of tha Co~nmlsslGnersfCourt",
.andare not responsible to the Connisslonerst Court.
They may be dlsohor&ed by the Tax Assessor-Colleotor,
lut  not by the Com3&vsloners* Court.
          In answer to your quest&s,   you are respect-'
fully advised that it 1s the opinion of this departzient
that there are no such offices atie?representatlvesof the
Comzlssloners* CourtH; that the Coznlssicners* Court
has no authority to employ ciameeither as Wrepresentstlves
of the Coavlssloncrs* Court" or as "deputies of tho Tax
Assessor-COlleotorW, regardless of whether such purported
representatives of the CommloslGners* Court take an oath
of off100 or not.
            You arc further respeotfully advised thet It la
the opinion   of this departslentthat the Tax Assessor-
Collector of EJuecesCounty, Texas, may apply to the
Coinmissioners*Court for authority to appoint dcputlos,
statIn the number he de3irea to appoint, the positions
tG~he'~flllad,and the anou,ntto be paid each, which shall
be presented in his svorn applloatlon to sold Covn&sloners*
CGUrt,  cs outlined in Article 8902, Revised Civil Statutes
of Texas. The 3alary of the first assistant Gr ohlef
deputy shall not exoeed $2.100.00 por annum and the salary
of other deyutles, clerks or assistants shall not exceed
$1,800.00, In your county, under Seation 3 of Artlole
3902, Revfsed Civil Statute3 of Texas.
          You sre further respaotrully advlsod that it
1s the opinion of this dcpartmtlhtthat the marinum solary
a lecal deputy Tax Assessor-CoLIeotor, other than the
flr3t aaslstant or ohlef deputy, may reoelve in one year
in &,800.00.   There is no provlslon made la the statutes
for WovertiOe pay or salary".
Honorable C..J. Wilde, Paea 5


         Trusting that this sntlsfaotorl:yanswers y&r
quofitlons,
          ue are
                                   Yours very truly
                                ATTOSfsiPG'"?.RJ.L
                                                OF TZXAS


                                          I%. J. Fannlug
                                               Assistant




     APPROVEDAUG 12, 19%

        &u.u
     4lTORKEYGENEFU OF 'I%%@